On Application for Rehearing.
PER CURIAM.
In the opinion we assumed that the seventh report was duly confirmed. The tender of a copy of the order of confirmation, therefore, adds nothing material to the record. Appellant would have us infer that the reference in this order to the report and “the vouchers and exhibits relating thereto and filed therewith” shows that these pledge notes now disallowed were exhibited to the court and thus specifically included in the approval. The inference is not justified. The only pertinent “exhibit” referred to in the report is that mere list of assets which does not properly describe these notes. No pertinent voucher is shown to have been “filed therewith,” if, indeed, anything properly called a voucher could show the nature of an investment. Nor is this inference supported by whatever presumption there may be that the terms of the will were being carried out. The paragraph which requires “securities purchased by him or the bonds or mortgage for the money loaned” to be exhibited hy the trustee to the court is for the specific purpose of showing that they are made payable to the *273trustee and refers to investments out of the proceeds of real estate, which the court has shortly before ordered sold.
The provision of the will regarding annual reports does not require any exhibition of securities purchased or 'of mortgages acquired, but only that the full report in writing shall show particularly “the changes, if any, made during the year in the trust investments.”
In the absence of a family agreement mitigating the burdens put upon the trustee by the order below, as modified by us, we see no permissible alternative for their full performance.
The rehearing is denied.